Citation Nr: 1008055	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2007 rating decision of the 
St. Louis, Missouri, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that he has hearing loss and tinnitus as 
a result of noise exposure during service.  The January 2007 
VA examination report shows a bilateral hearing loss 
disability and tinnitus, and notes that the Veteran's duty 
during service was Air Police and that Air Police are often 
exposed to flight line noise from jet engines and ground 
equipment.  

In addition, the January 2007 report of examination notes 
that the initial VA records addressing complaints of 
dizziness, dated in 1995, are incomplete and the examiner 
stated that symptoms associated with tinnitus were important 
in the differential diagnosis with regard to complaints of 
dizziness.  In addition, the examiner noted that the Veteran 
stated that he had a hearing test at a VA Medical Center 
(VAMC) in Omaha or in St. Louis in 1971 and that the records 
were critical in resolving the issues.  These records have 
not been associated with the claims file.  

The January 2007 examination report further notes that 
service treatment records are negative for reference to 
tinnitus.  The Board notes that the March 1966 service 
entrance examination report shows that the ears and drums 
were normal, and on the accompanying medical history, the 
Veteran denied having or having had frequent or severe 
headache, dizziness or fainting spells, ear nose or throat 
trouble, and running ears.  A September 1967 record reflects 
complaints of dizziness and the impression was viral 
enteritis.  A February 1969 examination report, the purpose 
of which was noted to be "LOST RECORDS," reflects a history 
to include mononucleosis and migraines approximately four to 
five years earlier, dizziness and headaches in 1964, treated 
with no complications or sequelae, and a reaction to 
Penicillin in 1968 with manifestations to include headache 
and nausea.  

In addition, a December 1969 record notes that the tympanic 
membranes were normal and the assessment was pharyngitis and 
upper respiratory infection.  The December 1969 separation 
examination report shows that the ears and drums were normal.  
On the accompanying medical history the Veteran indicated 
that he had or had had ear, nose or throat trouble.  

The January 2007 VA examination report further notes a 
history of a head injury from the Veteran hitting his head 
during service in Vietnam with no loss of consciousness and 
no skull fracture.  The Board notes that the February 1969 
examination report notes head trauma with loss of 
consciousness, in 1960.  

The Board notes that the January 2007 VA examination report 
reflects the Veteran's history of noise exposure and acoustic 
trauma in association with combat during service, to include 
rocket and mortar explosions and heavy weapons fire.  The 
February 2007 rating decision reflects the determination of 
the agency of original jurisdiction (AOJ) that the Veteran 
did not engage in combat with the enemy via notation of 
combat code "1."  The Board notes that Section 1154(b) aids a 
combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  
Regardless, for purposes of verification of an in-service 
event, the United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran only needs to offer 
independent evidence of an event that is sufficient to imply 
his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 
307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In that regard, the Board notes that in correspondence 
received in September 2006, the Veteran stated that while 
stationed in Bien Hoa from late January 1968 to mid-March 
1968, his location came under rocket and mortar attack on a 
nightly basis and that on at least three occasions he was 
knocked to the ground by the force of the blast, and has had 
"buzzing" in his ears since separation.  The Court has 
specifically indicated that lay evidence may establish the 
existence of a current disorder capable of lay observation, 
to specifically include tinnitus.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 
374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  

In addition, the Veteran submitted personal photographs 
allegedly depicting the Base in Bien Hoa, Vietnam, at which 
he was stationed, and captions accompanying the photographs 
describe various structures destroyed by rocket and mortar 
attacks in January 1968 and February 1968, such as the Wing 
Intelligence Officer's trailer, a bunker, a warehouse, and 
the barracks.  In addition, one caption notes that the 
Veteran, "was with the "Commando A Team" from Phan Rang 
Air Base that was flown in during the TET Offensive of 1968 
to assist the AF Security forces during this intense time."  
Service personnel records establish that the Veteran was 
stationed at the Phan Rang Air Force Base in 1968.  The Board 
notes that the Veteran's 201 Personnel File is not associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment 
records dated in 1971, as well as any VA 
records, dated in 1995, that have not been 
associated with the claims file.  All 
efforts in this regard should be 
documented in the claims file and any 
records obtained should be associated with 
the claims file.  

2.  The AOJ should associate the Veteran's 
201 Personnel File with the claims file.  

3.  The AOJ should verify whether the Air 
Force Base in Phan Rang in the Republic of 
Vietnam came under rocket and mortar 
attack between January 1968 and March 
1968.  All efforts in this regard should 
be documented in the claims file.  

4.  If additional relevant evidence is 
received, the claims file should be 
returned to the January 2007 VA examiner 
if available, otherwise another VA 
examiner.  The AOJ should request that the 
examiner express an opinion in terms of 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that the Veteran's bilateral hearing loss 
and/or tinnitus is related to in-service 
disease or injury, to include noise 
exposure.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

5.  In light of the above, the claims 
should be readjudicated.  The AOJ should 
review any opinion obtained for 
completeness and if any further 
development is necessary in that regard, 
such should be accomplished before 
returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the Veteran 
afforded a reasonable opportunity in which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


